Citation Nr: 1310439	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  13-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Gustavo Garcia, Agent


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from August 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the Virtual VA claims processing system reveals VA treatment records dated through September 2012, which were considered in the November 2012 statement of the case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection tinnitus so that he is afforded every possible consideration.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

The Veteran contends that his tinnitus is the result of his in-service acoustic trauma, specifically while working as an air conditioning and refrigeration repairman.  Service personnel records indicate that the Veteran was assigned to the U.S.S. Yosemite and that his rating was listed as an assistant refrigeration mechanic.

In support of his claim, the Veteran submitted an April 2009 private otolaryngology report.  The provider opined that it was "quite likely" that the Veteran's tinnitus was the result of excessive noise during service but that there was "no way down to absolutely guarantee or confirm" such a relationship.  This opinion, however, contained no rationale.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124  (2007).  This opinion is therefore not sufficient to substantiate the claim.

VA then obtained an audiological opinion as to the etiology of the Veteran's claimed tinnitus in March 2010.  The VA examiner opined that it was less likely than not that the Veteran's tinnitus was due to service but was more likely due to presbycusis (age-related hearing loss) and/or some other etiology.  The examiner explained that individuals that were exposed to high levels of noise typically reported tinnitus and the Veteran had reported the onset of tinnitus approximately ten years ago without "documentation" of such tinnitus.  However, a review of the Veteran's claims file reveals a February 2009 VA treatment note in which he complained of right ear tinnitus for the past five years.  

In this regard, the United States Court of Appeals for Veterans Claims has held that a medical opinion based on an inaccurate or incomplete factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The VA examiner's opinion was based on an incomplete or inaccurate factual premise, namely, that the Veteran the absence of clinical evidence of tinnitus, and is therefore inadequate under Barr and Reonal.  Moreover, the examiner did not address the impact, if any, of the Veteran's service-connected hearing loss on his claimed tinnitus nor did she distinguish between the Veteran's service-connected hearing loss, which was based on acoustic trauma, and presbycusis.  In light of these deficiencies, a remand is necessary in order to obtain another opinion regarding the etiology of the Veteran's claimed tinnitus.

As the March 2010 VA examiner raised the possibility that the Veteran's tinnitus may be related to his bilateral hearing loss, the Board finds such claim should also be considered on a secondary basis.  In this regard, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for tinnitus.  Such should be accomplished on remand.

The Board also notes that the Veteran has submitted two private treatment records from the Watson Clinic, including a December 2010 audiology report.  It is not clear whether the Veteran receives regular treatment from this provider or another provider with regard to his claimed tinnitus.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed tinnitus since service and to submit any treatment records or statements addressing the etiology of such disorder.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for tinnitus as secondary to his service-connected bilateral hearing loss.  

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed tinnitus since service and to submit any additional statements addressing the etiology of such disorder.  After securing any necessary authorization from him, obtain all identified treatment records. All reasonable attempts should be made to obtain such records. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.    § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

3.  After obtaining all outstanding treatment records, the claims file should be forwarded to a medical professional to offer an opinion regarding the etiology of the Veteran's tinnitus.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  

The examiner should review the entire claims file, including the Veteran's service and personnel treatment records, lay statements, March 2010 VA examination report and Dr. P. P.'s April 2009 opinion, and offer an opinion as to whether or not it is at least as likely as not that the Veteran's tinnitus had its onset in, or is otherwise related, to his military service, to include his in-service noise exposure.  

The examiner should also indicate whether it is at least as likely as not that the Veteran's service-connected bilateral hearing loss caused OR aggravated his tinnitus.

In offering the foregoing opinions, the examiner should specifically consider the Veteran's contention that noise-induced tinnitus may have a delayed onset.  In addition, the examiner should specifically address the March 2010 VA examination report suggesting that the Veteran's tinnitus was due, at least in part, to his presbycusis. 

The rationale for any opinion offered should be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

